PER CURIAM.
The letter of the defendant asking that thereafter bills of the plaintiff should be made directly to him, and the orders signed by him personally, together with the proof given on the part of the plaintiff that the defendant agreed to become personally responsi*1131ble for the goods, and the weakness of the defendant’s explanation of these circumstances, lead to a reversal of the judgment and the ordering of a new trial. Judgment reversed, and new trial ordered, with costs to appellant to abide the event.